Citation Nr: 0030464	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-09 259A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1971 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO).  By March 1994 rating 
decision, the RO denied an evaluation in excess of 10 percent 
for residuals of a right meniscectomy.  By June 1998 rating 
decision, the RO granted service connection for PTSD, and 
assigned an initial 50 percent evaluation thereto, effective 
October 9, 1997.  The veteran duly appealed the RO's 
determinations, including the initial 50 percent rating 
assigned for his PTSD.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Thereafter, by January 2000 rating decision, the RO increased 
the initial evaluation for the veteran's PTSD from 50 to 70 
percent, effective October 9, 1997.  In May 2000, the 
Director of VA Compensation and Pension Service reviewed the 
veteran's claims file under the provisions of 38 C.F.R. § 
3.105(b) and determined that a 20 percent evaluation was 
warranted for the veteran's right knee disability, effective 
from September 13, 1993, the date of receipt of his claim for 
an increased rating for that disability.  Although increased 
ratings have been granted, the issues of entitlement to a 
rating in excess of 20 percent for a right knee disability 
and an initial rating in excess of 70 percent for PTSD remain 
in appellate status, as the maximum schedular ratings have 
not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (holding that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation; 
therefore, such a claim remains in controversy where less 
than the maximum available benefit is awarded).  

It is noted that in an August 2000 VA Form 646, the veteran's 
representative requested a determination that the veteran's 
total disability rating be considered permanent, thereby 
establishing basic eligibility for Chapter 35 benefits.  A 
review of the record indicates that this matter has not yet 
been addressed by the RO.  As this matter is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for initial consideration.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limitation of right knee motion with pain, crepitance, 
weakness, and X-ray evidence of arthritis, with no evidence 
of lateral instability, recurrent subluxation, or symptoms 
analogous to marked knee disability due to malunion of the 
tibia and fibula.

2.  Since October 9, 1997, the effective date of the award of 
service connection for PTSD, the veteran's PTSD has been 
manifested by symptoms such as social isolation, estrangement 
from others, and explosions of anger; medical professionals 
have concluded that his PTSD is productive of total 
occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2000).

2.  The criteria for an initial 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that in October 1973, the 
veteran sustained a right knee injury while playing football.  
He subsequently developed intermittent buckling and locking 
of the right knee, accompanied by effusion.  An arthrogram 
revealed a torn medial and lateral meniscus.  In October 
1974, the veteran underwent an arthrotomy and medial and 
lateral meniscectomy of the right knee.  

Following his separation from service, the veteran filed a 
claim of service connection for a right knee disability.  In 
connection with his claim, he underwent VA medical 
examination in August 1975, which revealed loss of motion, 
crepitation, and very definite effusion of the right knee, as 
well as X-ray evidence of mild degenerative changes in the 
patellofemoral compartment.  By October 1975 rating decision, 
the RO granted service connection for status post right 
meniscectomy and assigned an initial 10 percent rating under 
Diagnostic Code 5259.  

In September 1993, the veteran filed a claim for an increased 
rating, stating that his right knee disability had increased 
in severity.  In connection with his claim, he submitted 
private treatment records dated from February 1986 to January 
1995.  These records show that on physical examination in 
September 1994, the veteran's right knee had a normal range 
of motion.  The remaining private clinical records submitted 
by the veteran are negative for complaints or abnormalities 
pertaining to the right knee.  

VA clinical records show that in February 1996, the veteran 
sought treatment for right knee pain; the assessment was 
right knee injury.  In March 1996, an examination of his 
right knee revealed range of motion from zero to 135 degrees, 
with no effusion or instability of the ligaments.  X-ray 
examination showed moderate osteoarthritis of the right knee.  
The impression was post meniscectomy osteoarthritis of the 
right knee.  A May 1996 clinical record includes a notation 
that the veteran's right knee had a decreased range of 
motion.  

In July 1996, the veteran and his spouse testified at a 
hearing at the RO.  The veteran stated that his right knee 
frequently gave way and that he had fallen about a dozen 
times during the previous year.  He also reported that he 
experienced constant pain and swelling in his right knee.  
His spouse testified that the veteran had difficulty stepping 
off a curb, kneeling, squatting, and running.  His 
representative argued that the veteran's right knee 
disability should be rated as 20 or 30 percent under 
Diagnostic Code 5257.  

On VA medical examination in July 1997, the veteran reported 
swelling, pain, and a popping sensation in the right knee.  
He stated that he occasionally wore a right knee brace.  On 
examination, the veteran's right knee had good general 
contours, but some mild effusion was present.  Range of right 
knee motion was from 5 to 100 degrees.  Crepitus was present 
with this testing.  There was pain with varus and valgus 
stress, but no gross instability was detected.  Also observed 
were well healed surgical scars on the right knee.  The 
examiner noted that a 1996 X-ray examination of the veteran's 
right knee had revealed degenerative changes and joint space 
narrowing.  The impressions were osteoarthritis of the right 
knee and status post medial and lateral meniscectomy.

In October 1997, the veteran filed a claim of service 
connection for PTSD.  In support of his claim, he submitted a 
December 1997 letter from his VA therapist who reported that 
the veteran's PTSD symptoms included periods of depression, 
irritability, low frustration tolerance, poor sleep, 
intrusive thoughts, nightmares and isolation.

On VA psychiatric examination in February 1998, the veteran 
was administered a Minnesota Multiphasic Personality 
Inventory to assess his PTSD.  His profile interpretation 
included likely depressive and hysterical features; periods 
of confusion and an inability to concentrate; possible 
withdrawal, guilt, anxiety and agitation; severe levels of 
anxiety and tension which made simple routine life tasks 
impossible; and likely agitated rumination, fearfulness, 
obsessions, compulsions and phobias.  

On VA psychiatric examination in February 1998, the veteran 
reported that he had been employed in 24 different positions 
since 1975.  He stated that he had most recently been 
employed by the U.S. Postal Service for the past eight years, 
but that he had not worked for four years because of neck and 
back problems.  The examiner noted that the common theme in 
the veteran's poor employment history had been conflicts with 
supervisors which escalated into feelings of rage.  It was 
also noted that the veteran tended to get into fights with 
coworkers.  With respect to his current job, the veteran 
indicated that it was very stressful, but he hoped to return 
to work once his physical problems were resolved.  With 
respect to current symptoms, the veteran indicated that he 
experienced sleeping difficulties, nightmares, flashbacks, 
preoccupation, avoidance and depression.  On mental status 
examination, his mood and affect were depressed and he burst 
into tears several times during the interview.  His thought 
processes were logical and there was no evidence that he 
experienced any hallucinations or delusions.  The veteran was 
diagnosed as having PTSD and major depression.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned, 
which the examiner indicated was indicative of serious 
symptomatology.  The examiner further noted that the 
veteran's PTSD caused a significant impairment in his social 
and occupational functioning although he felt that the 
veteran was employable in the Post Office setting in which he 
had previously worked.

By June 1998 rating decision, the RO granted service 
connection for PTSD and assigned an initial 50 percent 
rating, effective October 9, 1997, the date of receipt of the 
veteran's claim.  The veteran initiated an appeal of the RO's 
decision, arguing that he should be rated "at least 70%" 
for PTSD in light of his symptoms of feelings of isolation, 
an inability to maintain personal relationships, nightmares, 
and sleeping difficulties.  

The following month, in July 1998, the veteran was 
hospitalized for treatment of PTSD.  On admission, he 
reported symptoms such as extreme isolative behavior, 
flashbacks, anxiety attacks, nightmares, and anger.  The 
diagnoses on discharge included PTSD and a GAF score of 40 
was assigned.  VA outpatient treatment records show that the 
veteran continued to receive treatment for his PTSD from 
August to December 1998.  These clinical records are negative 
for complaints pertaining to the right knee.

In a January 1999 letter, the veteran's VA therapist reported 
that the veteran's PTSD symptoms included intrusive thoughts, 
nightmares, periods of depression, feelings of guilt, 
difficulty getting along with others and isolation.  He 
described the veteran's prognosis as guarded and indicated 
that he would continue to receive psychiatric treatment for 
the foreseeable future.

On VA fee basis psychiatric examination in March 1999, the 
veteran was described as disheveled, anxious and paranoid.  
His affect was blunted and he was hostile, irritable, angry 
and depressed.  He reported that he had not had any suicidal 
ideation or hallucinations except for his flashbacks.  His 
concentration and memory were fair, but his insight and 
judgment were impaired.  The diagnosis was chronic and severe 
PTSD and a GAF score of 40 was assigned.  The examining 
psychiatrist determined that the veteran was unemployable due 
to PTSD.  

On VA fee basis medical examination in March 1999, the 
veteran reported right knee swelling, giving way, and 
difficulty standing and walking.  On physical examination, 
there was extensive crepitus and a flexion contracture in the 
veteran's right knee.  No heat, redness, swelling or effusion 
was detected.  His range of right knee motion was flexion to 
120 degrees and extension to -10 degrees.  It was noted that 
this testing was limited by pain and weakness and that pain 
was a major functional impact.  It was also noted that 
fatigue and a lack of endurance were not a major functional 
impact.  X-ray examination of the right knee revealed 
degenerative arthritis.  The pertinent diagnosis was 
meniscectomy of the right knee with degenerative arthritis.

On VA social and industrial survey in September 1999, it was 
noted that the veteran appeared somewhat disheveled.  He 
reported that he was socially isolated and that his primary 
relational support came from his wife, children and, to some 
extent, his father.  He also reported that he had been 
employed as a mail handler with the U.S. Postal Service until 
1993, but had not worked since that time because of physical 
problems.  The examiner indicated that the veteran's PTSD 
symptoms included intrusive thoughts, nightmares, avoidance 
of people, estrangement from others, suicidal ideation, 
insomnia, irritability, outbursts or anger, exaggerated 
startle response and depression.  The veteran was assessed as 
having a severe social and industrial impairment due to his 
inability to work because of his physical problems.  He was 
assigned a GAF score of 35.

Thereafter, by January 2000 rating decision, the RO increased 
the initial evaluation for the veteran's PTSD from 50 to 70 
percent.  In a May 2000 rating decision, the RO granted a 
total rating based on individual unemployability due to 
service-connected disabilities.  In addition, the RO 
increased the rating for the veteran's right knee disability 
from 10 to 20 percent, pursuant to Diagnostic Code 5262.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  The 
U.S. Court of Appeals for Veterans Claims (the Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

III.  Analysis

As an initial matter, the Board observes that VA has a 
statutory duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See the "Veterans Claims Assistance Act of 2000", Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

A review of the record indicates that, consistent with such 
duty, the RO obtained all pertinent clinical records 
identified by the veteran.  He was also afforded several VA 
medical and psychiatric examinations for compensation 
purposes.  The Board finds that the examination reports 
obtained by the RO contain sufficient information to rate the 
veteran's disabilities in accordance with the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  In view of the foregoing, the Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible and that VA's statutory duties under the 
"Veterans Claims Assistance Act of 2000" have been fully 
satisfied.  

Right Knee Disability

The veteran's right knee disability is currently rated as 20 
percent disabling by analogy under the provisions of 
Diagnostic Code 5262.  Under those criteria, malunion of the 
tibia and fibula of either lower extremity warrants a 20 
percent evaluation when the disability results in moderate 
knee or ankle disability.  A 30 percent evaluation is 
assigned when the malunion produces marked knee or ankle 
disability.  For a 40 percent rating, there must be nonunion 
of the tibia and fibula with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000). 

Applying the facts in the case to the criteria set forth 
above, the Board concludes that a rating in excess of 20 
percent is not warranted under Diagnostic Code 5262.  The 
medical evidence of record contains no indication of malunion 
of the tibia and fibula and the veteran's right knee 
condition has never been described as "marked" by any 
medical professional.  

In addition, there are other Diagnostic Codes that relate to 
impairment of the knee; the veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Codes 5003 and 5010, arthritis established 
by X-ray evidence will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2000).  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2000).  Normal range of motion of a knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II (2000).

Consequently, to warrant a higher evaluation under these 
criteria, the veteran's right knee disability must be 
manifested by a limitation of extension of the right leg to 
more than 15 degrees or limitation of flexion to more than 30 
degrees.  However, such findings have not been documented by 
the medical evidence of record.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  For example, on physical 
examination in September 1994, the veteran's right knee had a 
normal range of motion.  In March 1996, an examination of his 
right knee revealed range of motion from zero to 135 degrees.  
On VA medical examination in July 1997, range of right knee 
motion was from 5 to 100 degrees, and on most recent 
examination March 1999, right knee motion was from -10 to 120 
degrees.  These findings as a whole are insufficient to 
warrant a rating in excess of 20 percent under Diagnostic 
Codes 5260 and 5261. 

Likewise, the Board finds that a rating in excess of 20 
percent would not be warranted under Diagnostic Code 5258 
(cartilage, dislocated, semilunar), or Diagnostic Code 5259 
(symptomatic removal of semilunar cartilage).  These 
provisions do not provide for a rating higher than the 20 
percent which is currently assigned.  Likewise, Diagnostic 
Codes 5256 (ankylosis) and 5263 (genu recurvatum) are not 
applicable, as these findings have not been shown by the 
medical evidence of record.

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment due to recurrent subluxation or lateral 
instability.  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment of the knee due 
to lateral instability or recurrent subluxation.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
higher disability rating of 30 percent under Diagnostic Code 
5257.  This finding is based on repeated VA examination, 
which has consistently revealed no objective evidence of a 
severe right knee disability due to subluxation or 
instability.  For example, while the VA outpatient treatment 
records show that the veteran was seen with complaints of 
right knee pain from February to October 1996, they also show 
that his right knee was stable and without effusion during 
that period.  Moreover, the remainder of these VA outpatient 
treatment records do not show that he received any additional 
treatment for his right knee disability to December 1998.  

The Board has considered that in July 1996, the veteran and 
his wife testified that his right knee frequently gave way.  
However, the objective medical evidence of record is negative 
for findings of instability or subluxation.  In July 1997, VA 
examination showed that the general contours of the veteran's 
right knee were good with no gross instability.  The March 
1999 medical examination report is likewise negative for 
findings of subluxation or instability.  It is also noted 
that no VA examiner or other medical professional has ever 
described the veteran's right knee disability as severe.  

Thus, the Board finds that the evidence of record does not 
show that the veteran's right knee disability is severe in 
nature or that right knee subluxation or instability is 
objectively present.  In view of the foregoing, the Board 
concludes that preponderance of the evidence is against a 
finding that his right knee disability is of such severity as 
to warrant an increased rating of 30 percent under Diagnostic 
Code 5257.

It is noted that the VA General Counsel has determined that a 
claimant with arthritis and instability of the knee may be 
rated separately under Codes 5003 or 5010 and 5257, so long 
as the evaluation of knee dysfunction under both codes does 
not amount to prohibited pyramiding under 38 C.F.R.§  4.14.  
VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997).  In this case, however, while the veteran 
exhibits right knee arthritis with pain and limitation of 
motion, as set forth above, instability or subluxation has 
not been objectively shown.  Thus, the Board concludes that 
the criteria for separate compensable ratings under 
Diagnostic Codes 5003 or 5010 and Diagnostic 5257 is not 
warranted.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the Board recognizes that 
examiners have noted the presence of pain on range of motion 
in his right knee as well as weakness; however, the Board 
finds that an additional evaluation for pain and limitation 
of function under these codes is not appropriate in this 
instance.  The evidence does not show that pain on use or 
other relevant factors restricts right knee motion to such an 
extent that the criteria for a rating higher than 20 percent 
would be justified based on arthritis with limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

In addition, because the medical evidence of record shows the 
presence of a surgical scar of the right knee, the Board has 
considered whether the record presents a basis for assignment 
of a separate 10 percent rating for a symptomatic scar of the 
right knee pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2000).  In this regard, however, the medical 
evidence of record indicates that the veteran's right knee 
scars are well-healed and the veteran has offered no 
subjective complaints regarding the scars.  Thus, the Board 
finds that criteria for a separate 10 percent evaluation 
under Diagnostic Code 7804 for a symptomatic scar have not 
been met.  Esteban, 6 Vet. App. at 261.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that at no time has the veteran 
specifically contended that that the schedular rating is 
inadequate or that an extra-schedular rating under might be 
appropriate.  In any event, the Board's own review of the 
evidentiary record does not disclose the existence of 
exceptional or unusual circumstances warranting referral of 
this claim for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
evaluation is assigned for PTSD with the following disability 
picture:  occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the veteran's PTSD has been 
manifested symptoms productive of total occupational 
impairment since the effective date of the award of service 
connection for that disability.

In that regard, it is noted that the veteran has apparently 
not worked since 1995.  Although it has been noted that 
physical impairments such as his neck and low back disability 
also contribute to his inability to work, examiners over the 
period of 1997 to the present have consistently indicated 
that the veteran has severe social and occupational 
impairment associated with his PTSD.  It is also noted that 
the veteran has consistently reported low frustration 
tolerance, episodes of rage with little provocation, and an 
inability to get along with coworkers and supervisors.  The 
record further reveals that the veteran has experienced 
numerous additional symptoms that are attributable to PTSD, 
such as severe anxiety and tension which make simple routine 
life tasks impossible.  

The Board further observes that VA and private examiners have 
consistently assigned GAF scores ranging from 35 to 50.  A 
GAF score of 41-50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(emphasis added).  In March 1999, the examining psychiatrist 
assigned a GAF score of 40 and concluded that the veteran was 
unable to work due to PTSD.  A GAF of 31-40 connotes some 
impairment in reality testing or communication (e.g., speech 
illogical at times, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

In view of the foregoing, and in light of all of the evidence 
of record, the Board finds that the veteran is entitled to an 
initial 100 percent disability evaluation for PTSD.  The 
evidence indicates that the veteran does not have personal 
relationships outside his family; in fact, his family 
relationships are clearly strained.  Thus, his PTSD is 
clearly productive of near total social impairment.  
Moreover, the medical professionals who most recently 
examined him have concluded that the veteran's PTSD is 
productive of total occupational impairment.  Therefore, an 
initial 100 percent rating for PTSD is warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


ORDER

An evaluation in excess of 20 percent for a right knee 
disability is denied.

An initial 100 percent rating for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	K. B. Conner
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 17 -


- 1 -


